DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 7, filed 12/28/2020, with respect to the rejection of claims 4-5 and 7-8 under 35 U.S.C. 112(b), as well as the rejection of claim 7 under 35 U.S.C. 112(d), have been fully considered and are persuasive in view of the amendments to the claims.  The previous rejections under 35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments, see Remarks pg. 8-9, with respect to the rejection(s) of the claims over Hess (US 4660571) under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in view of the amendment to the claim which specifies that the reference electrode and multiple electrodes surrounding the reference electrode are each on the same surface of the arm.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scharf et al. (US 2014/0121470) and Budd et al. (US 5553611). See rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 17-18, the claims recite, “the reference electrode comprises a body surface electrode coupled to a skin of the patient body” and “the reference electrode comprises a virtual electrode having a reference signal… based on… at least two body surface electrodes”, respectively. Claim 16, from which claim 17-18 depends, however, recites, “a reference electrode on a surface of the arm”. In this context, the arm refers to an arm of a medical probe, not that of a patient. As detailed in the rejection of claims 17-18 under 35 U.S.C. 112(b), an interpretation has been taken that claims 17-18 recite additional reference electrodes which use external body surface electrodes in addition to a reference electrode coupled to the arm. The Examiner submits that this interpretation comprises new matter.
As detailed in para. 12-13 of the instant specification, the reference electrode embodiments disclosed in claims 17-18 are disclosed as being separate from the embodiment in which the reference electrode is coupled to the arm. Evidence for these embodiments being separate is shown in Fig. 1, which depicts a system with a reference electrode on the on the arm (see blown-up portion 54, para. 37) and no body surface electrodes. In the discussion of use of body surface reference electrodes (Para. 79-80), such discussions are made with reference to the embodiments of Fig. 3B-C, which do not comprise reference electrodes on the arm of the probe (Para. 66). Furthermore, in the originally filed version of claim 16, from which claims 17-18 depend, the reference electrode is not disclosed as being coupled to a medical probe arm. As such, the support in the originally filed application for the system comprising both a reference electrode on a surface of an arm of a medical probe as well as external 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17-18, the claim recites, “the reference electrode comprises a body surface electrode coupled to a skin of the patient body” and “the reference electrode comprises a virtual electrode”, respectively. Claim 16, from which claim 17-18 depends, however, recites, “a reference electrode on a surface of the arm”. In this context, the arm refers to an arm of a medical probe, not that of a patient. It is unclear how it is possible for the reference electrode to both be on the surface of the arm of the medical probe and coupled to a skin of the patient body/be a virtual electrode. For examination purposes, this limitation has been interpreted as, “The system according to claim 16, comprising an additional reference electrode comprising…”. 
The Examiner advises Applicant that although this interpretation may overcome the rejection in regards to 35 U.S.C. 112(b), a new matter issue still exists with this interpretation under 35 U.S.C. 112(a) as set forth above. 
As a result of dependence on claim 18, claim 19 is rejected as indefinite as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8-9, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (US 2014/0121470) (hereinafter Scharf) in view of Budd et al. (US 5553611) (hereinafter Budd).
Regarding claims 1 and 9, Scharf discloses a medical probe and method (Abstract) comprising: an insertion tube for insertion into a patient body (Fig. 4, shaft 311 of mapping catheter 310); an arm, attached to a distal end of the insertion tube (support arms 314); an electrode on a surface of the arm and configured to contact internal tissues (electrodes 316 on arms 314; Para. 16, second sentence) and 
Scharf does not disclose a reference electrode on a surface of the arm, wherein multiple electrode on the same surface of the arm surround the reference electrode, or that the electrical signals are indicative of direction of the anatomical signals of the patient body.
Budd, however, teaches an endocardial measurement system which uses an arrangement of a reference electrode (Fig. 2, 5, middle electrode 62) surrounded by multiple electrodes on a same surface (Fig. 2, 5, middle electrode 62 surround by electrodes 61,63; Claim 3), and that impedance measurements are taken using this system which are directional (Col. 3, ll. 40-48: “Preferably each of these electrodes lies on a single meridian so that each electrode is a different distance away from either pole.  Preferably the "middle" or second electrode 62 is used as a reference for differential measurements made with the first electrode 61 and the third electrode 63.  In general the measurement data taken with this exemplary electrode set of electrodes is directional…”) and can be used to determine the location of a catheter within a heart chamber as well as determine the volume of the heart chamber and intracavitary distances (Col. 1, ll. 16-22 and 50-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Scharf such that the electrodes include a reference electrode on a surface of the arm, wherein multiple electrode on the same surface of the arm surround the reference electrode, and the electrical signals are indicative of direction of the anatomical signals of the patient body. Making this modification would be useful for determining the location of a catheter within a heart chamber, 
Regarding claims 3 and 11, Scharf discloses that the anatomic signal comprise electrocardiogram (ECG) signals (Para. 14, first sentence).
Regarding claim 4, Scharf discloses electrical conductors, which are electrically connected to one or more of the electrodes and are configured to transmit the electrical signals to a system external to the patient body (Fig. 3, wires 318-319 connecting to ultrasound, mapping, ablation, imaging units).
Regarding claim 8, Scharf discloses that the electrical signals are indicative of a propagation speed of the anatomical signals (Para. 173: “speed of wavefront propagation”).
Regarding claims 16 and 20, Scharf in view of Budd discloses a system comprising the medical probe as disclosed in claims 1 and 9 (see rejection of claims 1 and 9 above) and a processor which is configured to estimate based on the anatomical signals at least one of a direction (rejection of claims 1 and 9 above) and a propagation speed of the anatomical signals (Scharf - Para. 173; Para. 136: “microcontroller; microprocessor”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Budd, further in view of Nardella et al. (US Patent 6050267) (hereinafter Nardella).
Regarding claim 17, Scharf does not disclose the additional reference electrode comprising a body surface electrode coupled to a skin of the patient body. Scharf does suggest, however, that the system can comprise at least one surface or skin electrode (Para. 19, second sentence). Nardella, teaches the use of body surface reference electrodes coupled to a skin of the patient for detecting the position of a detection electrode supported by a catheter (Fig. 10, reference electrodes 40a, 44a, 48a, 46; Col. 13, ll. 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Scharf in view of Budd to have additional reference electrode comprising a body .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Budd, further in view of Smith (US PGPUB 2010/0268038).
Regarding claim 5, Scharf in view of Budd does not disclose one or more wireless communication devices, which are electrically connected to one or more of the electrodes and are configured to transmit the electrical signals to a system external to the patient body.
Smith, however, teaches that a wireless communication arrangement has advantages of electrical insulation, decreasing the amount of cables and other electrical equipment present in an operating room, and also facilitating the use of a standardized communication unit capable of being connected to a wide range of external devices (Para. [0004], third sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Scharf in view of Budd to include one or more wireless communication devices, which are electrically connected to one or more of the electrodes and are configured to transmit the electrical signals to a system external to the patient body. Making this modification would be useful for providing electrical insulation, decreasing the amount of cables and other electrical equipment present in an operating room, and also facilitating the use of a standardized communication unit capable of being connected to a wide range of external devices, as taught by Smith.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Budd, further in view of Bae et al. (US PGPUB 2018/0256248) (hereinafter Bae).
Regarding claims 6, Scharf in view of Budd does not disclose that the arm comprises a flexible printed circuit board (PCB). Bae, however, teaches that an integrated circuit can be mounted on a flexible PCB and enveloped by an electrode so that it may be flexibly moved within blood vessel walls (Para. [0057], second sentence; Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Scharf in view of Budd such that the arm comprises a flexible PCB so that it may be flexibly moved within blood vessel walls, as taught by Bae.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Budd, further in view of Koertge et al. (US PGPUB 2018/0303362) (hereinafter Koertge).
Regarding claim 18, Scharf in view of Budd does not disclose that the reference electrode comprises a virtual electrode having a reference signal, and wherein the processor is configured to calculate the reference signal based on additional electrical signals received from at least two body surface electrodes coupled to a skin of the patient body.
Koertge, however, teaches the use of a virtual reference point for ECG measurements for joining two surface electrodes not connected (Para. 14, 23; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Scharf in view of Budd such that the reference electrode comprises a virtual electrode having a reference signal, and wherein the processor is configured to calculate the reference signal based on additional electrical signals received from at least two body surface electrodes coupled to a skin of the patient body. Making this modification would be useful for wirelessly reconstructing a Lead II configuration via telemetry at a remote patient monitor and joining two surface electrodes not connected by any other means in order to provide a reference point for ECG measurements, as taught by Koertge (Para. 23).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Budd in view of Koertge, further in view of Ho et al. (US PGPUB 2003/0220578) (hereinafter Ho).
Regarding claim 19, modified Scharf does not teach that the processor is configured to calculate the reference signal by averaging the additional electrical signals of at least two of the body surface electrodes.
Ho, however, teaches that signals picked up by body surface electrodes are averaged in order to improve signal quality by normalizing out deviations over small electrical skin contact areas that otherwise may create electric noise in smaller electrodes (Para. 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Scharf such that the processor is configured to calculate the reference signal by averaging the additional electrical signals of at least two of the body surface electrodes. Making this modification would be useful for improving signal quality by normalizing out deviations over small electrical skin contact areas that otherwise may create electric noise in smaller electrodes, as taught by Ho.
Allowable Subject Matter
Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In the closest prior art, Scharf in view of Budd does not teach coupling multiple electrodes to the surface of the arm arranged in a non-uniform geometry and surrounding the reference electrode. As defined by Applicant in corresponding publication US2020/0205689, para. 56, such non-uniform geometry refers to a geometrical structure in which the center of gravity (COG) of reference electrode is not located on a straight line connecting between any pair of electrodes from among electrodes surrounding the reference electrode (see e.g. Fig. 3A) and, as described in para. 72, allows sensing a wavefront moving in any direction. Such electrode arrangements and associated criticality render the invention novel and non-obvious in view of the prior art.
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792